Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 03/21/2020 and 09/22/2020 have been entered.
 Response to Amendment
2)	Applicant’s amendments to the claims filed 03/21/2020 and 09/22/2020 are accepted. Claims 1-7, 9, 11,-17, and 20-21 are amended, claims 8 and 10 are cancelled, and claim 22 is new.
Response to Arguments
3)	Applicant’s arguments, see page 10, section titled “Objection to the Drawings”, filed 03/21/2020, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
	Applicant’s arguments, see page 10, section titled “Objection to the Claims”, filed 03/21/2020, with respect to the claims have been fully considered and are persuasive.  The objection of claims 8, 11, and 16-20 has been withdrawn.
Applicant’s arguments, see page 11, section titled “Rejection under 35 U. S. C. §103”, filed 03/21/2020, with respect to the drawings have been fully considered and are 
EXAMINER’S AMENDMENT
4)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcia Doubet (Reg. No. 40999) on 03/25/2021.
The application has been amended as follows: 
Claim 1, lines 6-8, “a first terminal end of the sidewall at the distal end defining a first frustoconical opening into the chamber and a second terminal end of the sidewall at the proximal end defining a second opening into the chamber” is amended to “the distal end of the sidewall being a distal end of the syringe adapter, the distal end of the syringe adapter being frustoconical in exterior shape such that the interior surface of the distal end of the sidewall defines a distal end of the chamber as being frustoconical, a terminal edge of the distal end 
Claim 1, line 13, “the first opening at the distal end is at least 0.10 inches” is amended to “the first opening is approximately 0.10 inches”
Claim 17, line 2, “the second terminal end” is amended to “the terminal edge”
Claim 17, line 3, “portion of the proximal end” is amended to “portion of a length of the proximal end”
Claim 18, line 1, “Claim 18 (currently amended)” is amended to “Claim 18 (rejoined – currently amended)
Claim 18, lines 4-5, “a syringe adapter as recited in Claim 1,” is amended to “a syringe adapter comprising a sidewall extending between a proximal end and a distal end opposite the proximal end, the sidewall having an interior surface defining a chamber, the distal end of the sidewall being a distal end of the syringe adapter, the distal end of the syringe adapter being frustoconical in exterior shape such that the interior surface of the distal end of the sidewall defines a distal end of the chamber as being frustoconical, a terminal edge of the distal end of the sidewall defining a first opening into the chamber and a terminal 
the first opening is approximately 0.10 inches in inside diameter to facilitate withdrawing the fluid medication, the fluid medication having a relatively high viscosity; and;”
Claim 18, line 5, “the affixing further comprising” is amended to “the affixing further comprises”
Claim 18, lines 8-9, “a container of fluid medication having a relatively high viscosity” is amended to “the container of the fluid medication”
Claim 20, line 1, “Claim 20 (currently amended)” is amended to “Claim 20 (rejoined – currently amended)”
Claim 20, lines 4-10, “a syringe adapter as recited in Claim 1, the syringe adapter configured to attach to the syringe by connecting the proximal end of the sidewall to a syringe tip located at a distal end of the syringe, thereby causing the second opening to align with an opening into the barrel of the syringe, the opening into the barrel located in the syringe tip, such that upon withdrawing a portion of the fluid medication from the container, the withdrawn portion passes through the first opening and into the chamber, and then through the second opening where it aligns with the opening into the barrel, and then into the barrel;” is amended to “a needle; and
a syringe adapter attachable to the syringe, the syringe adapter comprising a sidewall extending between a proximal end and a distal end opposite the proximal end, the sidewall having an interior surface defining a chamber, the 
	the first opening is approximately 0.10 inches in inside diameter to facilitate withdrawing the fluid medication, the fluid medication having a relatively high viscosity;
	upon connecting the proximal end of the sidewall to the syringe tip, the second opening meets with an opening into the barrel of the syringe, the opening into the barrel located in the syringe tip of the syringe, such that the withdrawn portion of the fluid medication passes through the first opening and into the 
	the syringe adapter is configured to be removed from the syringe tip of the syringe and replaced on the syringe tip with the needle after the withdrawal; and”
Claim 18, line 11, “a needle, the needle configured” is amended to “the needle is configured”
Claim 18, line 12, “withdrawing the portion” is amended to “withdrawing the at least a portion”
Claim 21, lines 2-4, “an outer shape of the syringe adapter is generally conical at the distal end and generally cylindrical for at least a portion of the proximal end; and a shape of the first opening is generally circular” is amended to “the exterior shape of the syringe adapter is generally cylindrical for at least a portion of the proximal end”
Election/Restrictions
5)	Claims 1-17 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/27/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
6)	Claims 1-7, 9, and 11-22 allowed.
REASONS FOR ALLOWANCE
7)	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 18, and 20, the closest prior art of record is U.S. Patent No. 4316462 to Baker. While Baker teaches the majority of the syringe adapter taught within each of the respective claims, Baker fails to teach or suggest, alone or in combination, wherein the syringe adapter is part of a system, and is removed from the syringe tip and replaced on the syringe tip with a needle, as agreed to in the interview follow-up held 03/10/2020, in reference to the interview held 03/09/2020.
The combined structure of the removability and replicability of the syringe adapter in comparison to the needle imparts a novel and non-obvious function of the claimed invention; namely, by allowing for a larger opening to be used for easier withdrawal of viscous medication before application of a needle for delivery of the medication - as noted by Applicant in the originally filed specification Paragraph [0003].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.T.S./           Examiner, Art Unit 3783                                                                                                                                                                                             /THEODORE J STIGELL/Primary Examiner, Art Unit 3783